Fidelity National Information Services, Inc.
Capco New Revenue Incentive Program for Executive Officers
2011 Award Agreement
THIS AWARD AGREEMENT (this “Agreement”), dated as of March 3, 2011, by and
between Fidelity National Information Services, Inc., a Georgia corporation (the
“Company”), and [•] (the “Participant”), contains terms and conditions of the
Participant's award relating to calendar year 2011 under the Capco New Revenue
Incentive Program for Executive Officers (the “Executive Officer New Revenue
Incentive Program”) under the Fidelity National Information Services, Inc. 2008
Omnibus Incentive Plan (the “Plan”).


WHEREAS, it has been determined that the intent and purpose of the Executive
Officer New Revenue Incentive Program will be furthered by providing the
Participant the opportunity to participate in the Executive Officer New Revenue
Incentive Program in 2011.


NOW THEREFORE, in consideration of the foregoing and of the mutual undertakings
set forth in this Agreement, the Company and the Participant agree as follows:


1.Award. Subject to the terms and conditions set forth in this Agreement, the
Executive Officer New Revenue Incentive Program and the Plan, the Company grants
to the Participant a right to receive [•]% of the New Revenue Pool (as defined
in the Executive Officer New Revenue Incentive Program) for up to a maximum of
$[*] in 2011. Participation in the Plan with respect to the 2011 New Revenue
Pool does not guarantee that the Participant will be selected for participation
in future years or, if selected, will receive the same percentage of any future
year's New Revenue Pool.
2.Payment and Forfeiture. To the extent earned, payments will be made within the
first 90 days of 2012. If the Participant is not (a) employed by the Company or
one of its Subsidiaries (as defined in the Plan) or (b) a manager providing
services to the Company or one of its Subsidiaries (as defined in the Plan)
pursuant to a management services agreement, in each case, on the date that
payment is made, then the Participant shall forfeit his or her award.
3.Program and Plan Provisions; Clawback. The Participant's right to receive and
retain payments pursuant to this Agreement shall be subject to all of the terms
and conditions of the Executive Officer New Revenue Incentive Program and the
Plan, as may be amended from time to time, including, without limitation, the
clawback provisions set forth in Section 7 of the Executive Officer New Revenue
Incentive Program.
4.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Florida, without giving effect to conflicts
or choice of law principles.
5.Counterparts. This Agreement may be executed in counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same instrument.


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
 
By:
Title:
 
 
PARTICIPANT
 
 
Name:





